Citation Nr: 1432776	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than June 16, 2009, for the award of a separate 10 percent rating for right knee arthritis, with limited flexion due to pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from February 1985 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2008 and December 2008 rating decisions in which the RO, inter alia, denied the Veteran's claim for an increased rating for right knee chondromalacia.

In a June 2013 decision, the Board, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for right knee chondromalacia and assigned a separate 10 percent rating for right knee arthritis, with limited flexion due to pain, effective June 16, 2009.  The Veteran subsequently appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, representatives for the Veteran and the VA Secretary filed a Joint Motion for Partial Remand with the Court.  By Order also dated in March 2014, the Court granted the Joint Motion, vacating the June 2013 Board decision as to assignment of June 16, 2009 as the effective date for the award of a separate 10 percent rating for right knee arthritis, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.  The Board notes that, with the exception of noting an insignificant typographical error, the parties did not disturb the Board's denial of a rating in excess of 10 percent for right knee chondromalacia. 

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with this claim.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA and VMBS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  On August 15, 2008, the Veteran filed her claim for an increased rating for right knee chondromalacia.  Based on a review of the records, in a June 2013 decision, the Board awarded a separate 10 percent rating for right knee arthritis with limited motion due to pain, effective June 16, 2009 (the date of the report of a VA X-ray documenting arthritis in the knee).

3.  Although a September 2008 VA examiner characterized the Veteran's right knee as "normal," subsequent VA treatment records include the results of an October 1, 2008 VA X-ray, the findings from constitute the earliest evidence suggesting arthritis in the knees.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of October 1, 2008, but no earlier, for the award of a separate 10 percent rating for right knee arthritis, with limited motion due to pain, are met.  38 U.S.C.A.          §§ 5103, 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151(a), 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

At the outset, the Board notes that the Veteran's earlier effective date claim had been previously adjudicated as a claim for an increased rating. 

As regards the Veteran's earlier effective date claim, as is explained in more detail below, the Board is granting the claim to the fullest extent legally permissible in this case-namely, October 1, 2008; hence all necessary notice and development to fairly adjudicate this aspect of the claim has been accomplished.  To the extent that an effective date even earlier than that date is being denied, it is noted that the Veteran and his representative have been notified of the reasons for the prior denial of the claim as to the original claim for an increased rating, and were afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran, as the matter of the Veteran's entitlement to an effective date prior to October 1, 2008 for the award of a separate rating for right knee arthritis lacks legal merit.  As the law, and not the facts, is dispositive of the matter of an effective date earlier than the one granted by the Board, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002)

II.  Earlier Effective Date 

The Veteran contends that she is entitled to an effective date earlier than June 16, 2009 for the award of a separate 10 percent rating for right knee arthritis, with limited flexion due to pain.  Specifically, she contends that an effective date of October 1, 2008 is warranted as a VA treatment note on that date reflected X-ray evidence of arthritis.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  Under Diagnostic Code 5003, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

The basic facts in this case are not in dispute.  The Veteran filed a claim for a rating in excess of 10 percent for right knee chondromalacia, which VA received on August 15, 2008.  In a June 2013 decision, the Board awarded a separate rating for right knee arthritis, with limited flexion due to pain, effective June 16, 2009, the date of an X-ray revealing right knee arthritis.

The Veteran contends that X-ray evidence of arthritis was actually demonstrated in an October 1, 2008 VA treatment note, which documents the results of an X-ray of the bilateral knees revealing mild joint space narrowing in the medial compartment bilaterally with minimal osteophyte formation that was "most consistent with mild medial compartment osteoarthritis."  

Notwithstanding a September 24, 2008 VA joints examiner's notation that the Veteran's right knee X-ray was "normal," the Board finds that, considering the October 1, 2008 treatment note in the light most favorable to the Veteran, such evidence tends to support a finding that the October 1, 2008 X-ray first revealed right knee arthritis.  Moreover, although there is no actual contemporaneous  medical evidence to support to support a finding that the arthritis was then manifested by limited or painful motion, the Board will resolve reasonable doubt in the Veteran's favor on this point.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. pp. 49, 53-56 (1990). 

Given the medical evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for assignment of an effective date of October, 1, 2008, but no earlier, for the award of a separate 10 percent rating for right knee arthritis, with limited motion due to pain, are met.  See 38 C.F.R.              § 3.400(o)(2).



ORDER

An earlier effective date of October 1, 2008 for the assignment of a separate 10 percent rating for right knee arthritis with limited motion due to pain is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


